W. SHARP, Judge.
Hall appeals from his judgment and sentence for improper exhibition of a weapon,1 and resisting an officer without violence.2 We affirm in all respects, except for the small discrepancy in the number of days credit for time served to which Hall was entitled. The court initially said Hall was entitled to 116 days, but when imposing sentence, gave Hall credit for only 114 days. The court minute form, which apparently serves as the sentence form gives Hall 114 days credit. Thus, we remand this cause to the trial court to resolve this discrepancy. See Aquino v. State, 661 So.2d 424 (Fla. 5th DCA 1995).
PETERSON, C.J., and ANTOON, J., concur.

. § 790.10, Fla. Stat. (1993).


. § 843.02, Fla. Stat. (1993).